 1

 2

 3

 4

 5

 6

 7

 8                                             UNITED STATES DISTRICT COURT

 9                                             EASTERN DISTRICT OF CALIFORNIA

10

11 G.P.P., INC,                                                          CASE NO. 1:15-cv-00321 SKO
12                                Plaintiff,                             ORDER RE SETTLEMENT CONFERENCE
13                       v.
14 GUARDIAN PROTECTION PRODUCTS
   INC., et al.,
15
                     Defendants.
16 _______________________________________

17 AND RELATED CROSS ACTION

18

19            The Court has been advised that the parties wish to engage in a court-sponsored settlement

20 conference and has set the matter on March 19, 2020.

21            Unless otherwise permitted in advance by the Court, the attorneys who will try the case shall

22 appear at the Settlement Conference with the parties and the person or persons having full authority to

23 negotiate and settle the case on any reasonable terms1discussed at the conference. Consideration of

24 settlement is a serious matter that requires preparation prior to the settlement conference. Set forth below

25 are the procedures the Court will employ, absent good cause, in conducting the conference.
26            At least 21 days before the settlement conference, Plaintiff SHALL submit to the claimants via

27
              1
                  Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements are
28 subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by a person
     whose recommendations about settlement are relied upon by the ultimate decision makers.
29
                                                                     1
30
                                                                   2
 1 fax or e-mail, a written itemization of damages and a meaningful settlement demand which includes a

 2 brief explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before the

 3 settlement conference, the claimants SHALL respond via fax or e-mail, with an acceptance of the offer

 4 or with a meaningful counteroffer, which includes a brief explanation of why such a settlement is

 5 appropriate. The parties SHALL continue to exchange offers until doing so is no longer fruitful.

 6            If settlement is not achieved, each party SHALL attach copies of their settlement offers to their

 7 confidential settlement conference statement, as described below. Copies of these documents need not be

 8 filed on the court docket.
 9                        CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

10            At least five court days before the settlement conference, the parties shall submit, directly to

11 Judge Thurston's chambers by e-mail to JLTOrders@caed.uscourts.gov, a confidential settlement

12 conference statement. If the party wishes the statement to remain confidential, the party should not file

13 the statement with the Clerk of the Court or serve it on any other party. The parties may file a Notice

14 of Lodging of Settlement Conference Statement. Each statement shall be clearly marked "confidential"

15 with the date and time of the settlement conference indicated prominently thereon.

16            The confidential settlement conference statement shall include the following:

17            A.       A brief statement of the facts of the case.

18            B.       A brief statement of the claims and defenses, i.e., statutory or other grounds upon which

19 the claims are founded; a forthright evaluation of the parties' likelihood of prevailing on the claims and
20 defenses; and a description of the major issues in dispute.

21            C.       A summary of the proceedings to date.

22            D.       An estimate of the cost and time to be expended for further discovery, pretrial and trial.

23            E.       The relief sought.

24 ///

25 ///
26
            “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering party.
              2
27 “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party. If, however,
     the offering party is only willing to offer a settlement which it knows the other party will not accept, this should trigger a
28 recognition the case is not in a settlement posture and the parties should confer about continuing the settlement conference via
     stipulation.
29
                                                                      2
30
1         F.     The party's position on settlement, including present demands and offers and a history of

2 past settlement discussions, offers and demands.

3
     IT IS SO ORDERED.
4

5      Dated:    January 22, 2020                          /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
6

7

8
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28

29
                                                      3
30
